                                       1   Kresta Nora Daly, SBN 199689
                                           BARTH DALY LLP
                                       2   2810 Fifth Street
                                           Davis, California 95618
                                       3   Telephone: (916) 440-8600
                                           Facsimile: (916) 440-9610
                                       4   Email: kdaly@barth-daly.com
                                       5   Attorneys for Defendant
                                           LEONARD CORREA
                                       6

                                       7

                                       8                                 IN THE UNITED STATES DISTRICT COURT

                                       9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

                                      10

                                      11   UNITED STATES OF AMERICA,                            Case No. 2:17-CR-00176-TLN
                                      12                    Plaintiff,
                                                                                                STIPULATION AND ORDER TO
                                      13            v.                                          CONTINUE STATUS CONFERENCE
B ARTH D ALY LLP
               A TTORNEYS A T L AW
               D AVIS , C ALIFORNIA




                                      14   LEONARD CORREA,                                      Judge: Honorable Troy Nunley, Judge.

                                      15                     Defendant.

                                      16

                                      17

                                      18            It is hereby stipulated and agreed to between the United States of America, by and through

                                      19   its counsel Assistant United States Attorney Cameron Desmond, and defendant, Leonard Correa,

                                      20   by and through his counsel, Kresta Nora Daly, that the status conference set for January 24, 2019

                                      21   be vacated. The parties request a new status conference for March 28, 2019.

                                      22            The defense requires additional time to conduct investigation and confer with experts.

                                      23            The parties stipulate time should be excluded pursuant to Local Code T4 for preparation

                                      24   of counsel. The parties further stipulate this continuance is necessary in furtherance of justice and

                                      25   outweighs the interests of the defendant and the public for a speedy trial.

                                      26   ///

                                      27   ///

                                      28   ///
                                           {00027231}
                                           STIPULATION AND [PROPOSED] ORDER               -1-                              [Case No. 2:17-CR-00176-TLN]
                                       1   Dated: January 17, 2019               Respectfully submitted,
                                       2                                         BARTH DALY LLP
                                       3
                                                                                 By         /s/ Kresta Nora Daly
                                       4                                                    KRESTA NORA DALY
                                                                                            Attorneys for LEONARD CORREA
                                       5

                                       6

                                       7   Dated: January 17, 2019               By         /s/ Kresta Nora Daly for
                                                                                            CAMERON DESMOND
                                       8                                                    Assistant United States Attorney
                                       9

                                      10

                                      11                                                    ORDER
                                      12          GOOD CAUSE APPEARING upon the stipulation of the parties it is ordered:
                                      13   The status conference of January 24, 2019 is vacated. The status conference will be reset for
B ARTH D ALY LLP
               A TTORNEYS A T L AW
               D AVIS , C ALIFORNIA




                                      14   March 28, 2019, at 9:30 a.m.. The Court finds excludable time through March 28, 2019 under
                                      15   Title 18, United States Code Section 3161(h)(7)(B)(iv) and Local Code T4 to allow for
                                      16   preparation of counsel. The Court finds that the interests of justice are best served by granting the
                                      17   request and outweighs the interests of the public and the defendant in a speedy trial. (18 U.S.C.
                                      18   § 3161(h)(7)(A), (h)(7)(B)(iv).)
                                      19          IT IS SO ORDERED.
                                      20   Dated: January 22, 2019
                                      21                                                            Troy L. Nunley
                                                                                                    United States District Judge
                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28

                                               STIPULATION AND ORDER                  -2-                               [Case No. 2:17-CR-00176-TLN]
